Case 2:20-cv-13134-LVP-RSW ECF No. 59-1, PageID.3280 Filed 12/05/20 Page 1 of 6




 Affidavit in Michigan lawsuit makes
 wildly inaccurate claims about voter
 turnout in state
 Clara Hendrickson
 Detroit Free Press
 View Comments

 This is one in a series of fact checks the Detroit Free Press is doing on public
 issues in conjunction with PolitiFact, a nonprofit national news organization.
 Suggest a fact check here.




 The claim: In 10 Michigan precincts, voter turnout
 reached 100% and in 6 precincts it surpassed 100%
 A lawsuit is asking a federal court in Michigan to force state leaders to
 disregard Michigan’s certified election results and award its 16 Electoral
 College votes to President Donald Trump. It includes an affidavit that makes
 wildly inaccurate claims about voter turnout in Michigan cities and townships.
Case 2:20-cv-13134-LVP-RSW ECF No. 59-1, PageID.3281 Filed 12/05/20 Page 2 of 6




 The affidavit comes from Russell James Ramsland Jr., a cybersecurity analyst
 and former Republican congressional candidate. Ramsland is the one
 who mistook voting jurisdictions in Minnesota for Michigan towns in a
 separate flawed analysis of voter turnout. His latest analysis correctly names
 Michigan voting jurisdictions, but similarly arrives at inaccurate voter turnout
 rates.




 For instance, Ramsland claims that Detroit saw a turnout of 139.29%.
 The city’s official results show that turnout in the city was actually 50.88% of
 registered voters.

 When asked about the error in Ramsland’s affidavit, Gregory Rohl, the
 attorney representing the plaintiffs in the federal lawsuit in Michigan, said he
 and his team would investigate the data. “I’m always willing to learn and
 surely want the facts set forth to be accurate in any filing bearing my name,”
 Rohl wrote in an email to the Free Press.
Case 2:20-cv-13134-LVP-RSW ECF No. 59-1, PageID.3282 Filed 12/05/20 Page 3 of 6




 Ramsland’s analysis gained public attention when a witness shared its
 inaccurate findings during a state House Oversight Committee hearing in
 Lansing Wednesday. During the hearing, Rudy Giuliani, Trump’s personal
 attorney, brought a number of witnesses to share allegations of election fraud
 and misconduct already discredited by election officials and in court. The
 witnesses included Col. Phil Waldron, who said he’s part of a team that looked
 into “election manipulation.” He claimed that “publicly available information”
 from Michigan analyzed in an affidavit shows excessive voter turnout that
 indicates election fraud. But the numbers do not square with the statement of
 votes cast from Michigan counties.

 More:Trump allies to Michigan judge: Force Whitmer to overturn results,
 award state to president

 More:Fiery Giuliani tells Michigan lawmakers election stolen, offers no
 credible evidence

 A chart included in Ramsland’s affidavit lists 21 Michigan cities and
 townships, five of which are alleged to have recorded a turnout above 90% in
 November’s election, while 10 purportedly saw turnout of exactly 100% and
 six surpassed 100%.
Case 2:20-cv-13134-LVP-RSW ECF No. 59-1, PageID.3283 Filed 12/05/20 Page 4 of 6




 It is difficult to imagine that a turnout rate above 100% — let alone 782% in
 the City of North Muskegon or 461% in Zeeland Charter Township — would
 have escaped election officials compiling the statement of votes cast. But
 beyond the implausible turnout rates Ramsland alleges, there are other
 glaring problems with the list. Shelby Township is named twice. So is Zeeland
 Charter Township, with two vastly different turnout rates: 90.59% and
 460.51%. Ramsland lists “Fenton” without specifying Fenton City or Fenton
 Township. But the turnout Ramsland lists for Fenton does not match the
 turnout in either jurisdiction.

 The actual turnout statistics reveal the inaccuracy of Ramsland’s numbers. His
 figure for North Muskegon is off by a factor of 10: The actual number is
 78.11%, not 781.91%. For Zeeland Charter Township, he inflated the turnout
 nearly sixfold. For Grout Township and the City of Muskegon, his number is
 more than triple the correct number.

 There is one location where the actual turnout matches the turnout Ramsland
 lists: Grand Island Township, a tiny municipality split between an island in
 Lake Superior and a stretch of the Upper Peninsula’s mainland. Turnout there
Case 2:20-cv-13134-LVP-RSW ECF No. 59-1, PageID.3284 Filed 12/05/20 Page 5 of 6




 was 96.77%, according to the official record, as 30 out of the township’s 31
 registered voters cast a ballot in November’s election.

 The 215.21% turnout rate Ramsland listed for Grout Township initially
 matched the data in the county’s statement of votes cast, but that’s because
 there was an error in the report. Gladwin County Clerk Laura Brandon-Maveal
 explained that the election results certified by the county are accurate, but that
 the number of registered voters used to compute the turnout rate was
 incorrect. “We have to hand punch in the total number of registered voters
 and they put in the wrong number of registered voters,” Brandon-Maveal said.
 The county released a corrected report Dec. 3.

 Your stories live here.
 Fuel your hometown passion and plug into the stories that define it.
 Create Account
 In a second affidavit Ramsland filed in the same lawsuit Dec. 3, he said that
 the information source for his first affidavit was data from the state’s open
 data portal and Secretary of State’s election results page “that no longer
 exists.”

 The Secretary of State's office never shared township, city or precinct turnout
 data on its results page, according to Tracy Wimmer, a spokesperson for the
 office.

 This latest affidavit includes a new list of precincts in another attempt to
 demonstrate excessive turnout. It shows that “Spring Lake Township, Precinct
 6 — B” had a turnout of 120%. Spring Lake Township’s clerk said that there’s
 no such precinct. Spring Lake Township Precinct 6 had a turnout of 66.74% in
 November’s election. The list also shows that one precinct in the City of South
 Haven had a 100% turnout rate. The city’s clerk said that there are only eight
 voters in that precinct, all of whom voted.
Case 2:20-cv-13134-LVP-RSW ECF No. 59-1, PageID.3285 Filed 12/05/20 Page 6 of 6




 Ramsland’s new list also showed 33 voting jurisdictions with turnout between
 86.79% and 96.77%. An initial review indicated many of these turnout rates
 are accurate. Michigan had record turnout statewide. President-elect Joe
 Biden carried the state by more than 154,000 votes.


 Our ruling
 An affidavit filed in a lawsuit in Michigan seeking to overturn the election
 purports to show turnout rates in Michigan that indicate election fraud.

 The numbers do not match the official statement of votes cast in all but one
 jurisdiction, and many inflate the numbers significantly. The official data
 show that the number of voters who cast a ballot in November’s election did
 not exceed the number of registered voters in any of the jurisdictions named.

 We rate this claim Pants on Fire!

 Louis Jacobson contributed to this report.

 Clara Hendrickson fact-checks Michigan issues and politics as a corps
 member with Report for America, an initiative of The GroundTruth Project.
 Contact Clara at chendrickson@freepress.com or 313-296-5743 for
 comments or to suggest a fact-check.
 View Comments
